Citation Nr: 1212665	
Decision Date: 04/06/12    Archive Date: 04/11/12

DOCKET NO.  08-14 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating higher than 20 percent for a seizure disorder.

2.  Entitlement to an increased rating higher than 30 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to an increased rating higher than 0 percent for left ear hearing loss.

4.  Entitlement to an effective date earlier than May 1, 2008 for the grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from May 1968 to March 1973.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In May 2007, the RO denied increased ratings for a seizure disorder and left ear hearing loss.  

In July 2009, the RO granted an increased rating of 30 percent for PTSD, effective February 10, 2007.  The Veteran submitted a notice of disagreement in October 2009 disagreeing with the 30 percent rating and stating that the effective date of his increase should be December 29, 2006.  Thereafter, in a May 2011 rating decision, the RO assigned an earlier effective date of December 29, 2006 for the assignment of the 30 percent rating for PTSD.  As the benefit sought on appeal (i.e., an effective date of December 29, 2006) has been granted in full, the matter of entitlement to an earlier effective date for the assignment of the increased rating is not on appeal before the Board.  

The RO granted service connection for tinnitus in March 2010 assigning a 10 percent rating effective May 1, 2008.  The Veteran submitted what the Board construes as a valid notice of disagreement with the effective date for the grant of service connection for tinnitus in July 2010.  This matter is addressed in the remand section below.  

The Veteran requested a Board hearing in May 2011, but withdrew this request in February 2012.

In January 2011, the Veteran submitted a claim for service connection for gastric adenocarcinoma and claims for increased ratings for residuals of fracture to the left mandible, left tympanic membrane scars, scars of the left face and ear, tinnitus, appendectomy, traumatic paralysis of the left fifth and seventh cranial nerves, and diplopia of the left eye.  In February 2012, the Veteran's representative requested that the Veteran be awarded service connection for pes planus, neck arthritis, gastroesophageal reflux disease, and headaches.  In a July 2010 statement, the Veteran also raised a claim for entitlement to an earlier effective date for the grant of service connection for hearing loss and PTSD (requesting effective dates in 1969).  These matters have not been addressed by the AOJ.  Therefore, the Board does not have jurisdiction over these matters, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 

For various reasons, the Veteran's representative argues that the VA examinations afforded the Veteran for his PTSD, seizure disorder, and hearing loss are inadequate.  See February 9, 2012 Written Brief Presentation.  The Veteran was last examined for these disabilities in 2007 and 2009.  As several years have passed since these examinations and numerous VA treatment records have been associated with the claims folder since that time, the Board finds that remand for VA examinations to determine the current severity of these disabilities is warranted.  Also, the Veteran has provided documents from his VA Vocational Rehabilitation folder.  His complete VA Vocational Rehabilitation folder should be obtained on remand, as well as any recent VA treatment records.

The RO granted service connection for tinnitus in a March 2010 rating decision.  In July 2010, the Veteran submitted a statement indicating that the date of onset of his tinnitus was in 1969.  The Veteran's statement is construed by the Board as a valid notice of disagreement with the effective date assigned for the grant of service connection for tinnitus.  The RO has not issued a statement of the case which addresses the effective date assigned for the grant of service connection for tinnitus and the Board finds that a remand for this action is necessary. 38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.26, 19.29, 19.30; Manlincon v. West, 12 Vet. App. 238 (1999).

 Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Obtain a complete copy of the Veteran's treatment records for his PTSD, seizures, and hearing loss from the Tuscaloosa VA Medical Center, dated since May 2011.  

2.  Obtain the Veteran's complete VA Vocational Rehabilitation folder. 

3.  Once the foregoing development has been completed, schedule the Veteran for a VA audiological examination to determine the current severity of his service-connected hearing loss.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.



Appropriate testing, including a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test, should be conducted.  The examiner should specifically report the auditory thresholds in the frequencies 500, 1000, 2000, 3000, and 4000 Hertz for both ears.

The examiner should also specifically comment on the effects of the Veteran's left ear hearing loss on occupational functioning and daily activities.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

4.  Schedule the Veteran for a VA psychiatric examination to determine the current severity of his service-connected PTSD.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.

Following examination of the Veteran, the examiner should identify what symptoms, if any, the Veteran currently manifests or has manifested in the recent past that are attributable to his service-connected PTSD.  The examiner must conduct a detailed mental status examination.

The examiner must also discuss the effect, if any, of the Veteran's PTSD on his social and industrial adaptability. The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's PTSD consistent with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) and explain the significance of the score.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

5.  Schedule the Veteran for a VA neurological examination to determine the current severity of his service-connected seizures.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.

The examiner should address the number and frequency of any major and minor seizures.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

6.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the examination reports.  If the requested reports do not include adequate responses to the specific opinions requested, the report(s) must be returned for corrective action.

7.  Issue a statement of the case to the Veteran and his representative addressing the issue of entitlement to an effective date earlier than May 1, 2008 for the grant of service connection for tinnitus.  The Veteran must be advised of the time limit in which he may file a substantive appeal.  See 38 C.F.R. § 20.302(b).  

8.  Finally, readjudicate the Veteran's increased rating claims on appeal.  If the benefits sought on appeal are not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

